Motion Granted in Part and Denied in Part and Order filed April 28, 2020




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00050-CV
                                    ____________

     IN THE MATTER OF THE MARRIAGE OF DARLENE HADLEY
             MOURET AND TROY PATRICK MOURET


                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-45723

                                      ORDER

      Appellant Darlene Hadley Mouret filed a motion asking us to compel court
reporter Jodi Masera to file a reporter’s record of a hearing conducted in a different
trial court cause than the one from which this appeal lies. Appellant also seeks an
extension of time to file her brief until 30 days after the reporter’s record is filed.
Attached to the motion are copies of emails between appellant’s counsel and Masera
in which Masera states she has no files regarding the specified hearing and no basis
to believe that she made a record of that hearing.

      Putting aside the question of whether we could compel a court reporter to file
a reporter’s record from a different trial court cause, we cannot compel Masera to
file the requested record, because Masera has indicated she has no record to produce.

      We DENY appellant’s motion to compel, but we GRANT the motion to
extend time until May 21, 2020, which is 30 days from the date the brief is currently
due.

                                  PER CURIAM

Panel consists of Justices Christopher, Jewell, and Hassan.




                                         2